DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
“fitted” in claim 8, line 2 should be amended to recite --fittable-- to most clearly avoid claiming a human organism
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “air intake checker” in lines 2-3. This limitation invokes 112(f), because “air intake checker” is a substitute for “means for checking air intake”, and “checker” does not limit the scope of the claim to provide any specific structure for performing the “checking”. However, the specification does not provide definite structure for what this “checker” is, and the drawings only show the “checker” as being a generic square, with no details as to the structure that actually performs the checking, and how. Therefore, the structure that performs the act of checking cannot be determined, and thus the scope of the claim cannot be determined.
Regarding claim 3, the claim recites the limitation “air outlet checker” in lines 2-3. This limitation invokes 112(f), because “air outlet checker” is a substitute for “means for checking the air outlet”, and “checker” does not limit the scope of the claim to provide any specific structure for performing the “checking”. However, the specification does not provide definite structure for what this “checker” is, and the drawings only show the “checker” as being a generic square, with no details as to the structure that actually performs the checking, and how. Therefore, the structure that performs the act of checking cannot be determined, and thus the scope of the claim cannot be determined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “negative ion optimization module” in claim 1 (i.e., module for negative ion optimization), and “negative ion kinetic-energy optimizer” in claim 4 (i.e., optimizer for negative ion kinetic-energy).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to p. 6, lines 16-21 of the instant specification, the “negative ion optimization module” comprises within its outer casing a power supply component, a negative ion generator, a negative ion kinetic-energy optimizer, a charging connector, a switch, a negative ion outlet, an outer insulating resin plate, and an inner conductive metal plate on the outer casing.
The “negative ion kinetic-energy optimizer” also invokes 35 U.S.C. 112(f) and has been identified in the specification (p. 6, lines 21-23; p. 7, lines 6-8) as comprising an insulative housing, a metal vacuum cylinder, a plurality of metal powders inside the vacuum cylinder, and a conductive high-kinetic energy negative ion output wire electrically connected to the inner conductive metal plate.
Therefore, the “negative ion optimization module” is interpreted to comprise the following structure, as outlined in the specification: an outer casing, a power supply component, a negative ion generator, a negative ion kinetic-energy optimizer (an insulative housing, a metal vacuum cylinder, a plurality of metal powders inside the vacuum cylinder, and a conductive high-kinetic energy negative ion output wire electrically connected to the inner conductive metal plate), a charging connector, a switch, a negative ion outlet, an outer insulating resin plate, and an inner conductive metal plate on the outer casing.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 and 4-10 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a negative ion air-permeable mask, comprising: an outer cover layer, a filter layer, and an insulating layer, the insulating layer being disposed at a position of another side of the filter layer opposite to the outer cover layer, the insulating layer having a joint side and a contact side, and the joint side being disposed with a negative ion optimization module, in combination with all other features recited in the claim. Jian CN 106418810 A and Yuen et al. US 7,392,806 B2 are the closest prior art of record. Jian discloses in fig. 1 and in the specification a mask 1 with an outer cover layer 3, a filter layer 4, and a negative ion generating layer 5. However, Jian’s negative ion generating layer 5 simply uses tourmaline particles to release negative ions, and explicitly teaches away from using electrode-type negative ion generators (as in the instant invention) due to weight, volume, and cost. Yuen discloses in fig. 3 a mask 2 comprising an outer cover layer 4, an insulating layer 55,  and a filter module 3 comprising an ionic filtration system 93 that generates negative ions 63 via needlepoint 50 of highly charged negative electrode 42. However, Yuen fails to disclose or teach a power supply component, a negative ion kinetic-energy optimizer (an insulative housing, a metal vacuum cylinder, a plurality of metal powders inside the vacuum cylinder, and a conductive high-kinetic energy negative ion output wire electrically connected to the inner conductive metal plate), a charging connector, a switch, a negative ion outlet, an outer insulating resin plate, and an inner conductive metal plate on the outer casing, as interpreted to be included in the structure of the negative ion kinetic-energy optimizer discussed above under Claim Interpretation (35 U.S.C. 112(f)). Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Jian and Yuen to address its deficiencies. Also, modification of Jian to comprise the claimed negative ion kinetic-energy optimizer would conflict with Jian’s express teaching away from electrode-type negative ion generators; modification of Yuen would require significant change in the entire structure and manner in which the filtration system 11 operates, without a motivation to do so. Dependent claims 4-10 are allowable by virtue of their dependence on independent claim(s) 1.
Dependent claims 2 and 3 are not presently allowable due to the outstanding 112(b) rejection above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu CN 106723512 A; Kim KR 20110004151 U.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786